UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1549


DAVID THOMAS SILVERS, SR.,

                Plaintiff - Appellant,

          v.

IREDELL COUNTY DEPARTMENT OF SOCIAL SERVICES; DONALD C. WALL,
D.S.S. Dir., in individual and official capacities; PAXTON
BUTLER, Asst. D.A., in individual and official capacities;
CITY OF STATESVILLE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:15-cv-00083-RLV-DCK)


Submitted:   October 13, 2016              Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Thomas Silvers, Sr., Appellant Pro Se.     Patrick Houghton
Flanagan, CRANFILL, SUMNER & HARTZOG, LLP, Charlotte, North
Carolina; James R. Morgan, Jr., WOMBLE CARLYLE SANDRIDGE & RICE,
PLLC, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David    Thomas   Silvers,   Sr.,   appeals   the    district    court’s

orders denying relief on his civil complaint.             We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            Silvers v. Iredell

Cty. DSS, No. 5:15-cv-00083-RLV-DCK (W.D.N.C. Feb. 3, 2016 & Apr.

15, 2016).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    2